Title: From George Washington to Colonel Vienne, 16 October 1778
From: Washington, George
To: Vienne, Louis-Pierre, marquis de


          
            Sir
            Head Quarters near Fredericksburg Octob. 16th 1778
          
          I have been favoured with your Letter of the 5th Instant. On the 29th of September I inclosed you a Certificate respecting your conduct,  
            
            
            
            while in the Army under my command, which I hope you have received; but least it should have miscarried, I transmit you a Duplicate by this conveyanc[e]. I have also the pleasure to inform you, that Congress consent to your request—and you have their leave to go to France. I have only to add my wishes for your having a pleasant passage and a happy meeting with all your friends. I am Sir Your Most Obedt servant
          
            Go: Washington
          
        